DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/52021 has been entered.
 
Response to Amendment
Claims 1-20 are canceled. Claims 21, 29, and 37 are currently amended. Claims 21-40 are currently pending and examined below.  

Double Patenting
The approval of the Terminal disclaimed filed on 04/16/2021 is acknowledged by the Examiner. Accordingly, the Double Patent rejection outlined a previous Office Action has been overcome. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-22, 25-30, 33-38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-22, 25-30, 33-38 and 40 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 21 recites, in part, the limitations of A […] method for attributing […] traffic to a corresponding media content item, the method comprising: receiving traffic data […] associated with a media content item provider; receiving a log of a plurality of media content items related to the media content item provider; determining […] traffic data during a time period extending at least of one of before and after one of the plurality of media content items; determining a variance from a trend line fit to the determined […] traffic data; disregarding a […] traffic data above a value multiplied by the determined variance to determine a modified variance from the trend line; designating a duration of time as a peak based on the modified variance; identifying the amount of traffic that is attributable to the one of the plurality of media content items as the traffic data above the trend line within the duration of the peak; and transmitting indicia of the identified amount of traffic that is attributable to the one of the plurality of media content items, to the media content item provider.  
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the 
The claims also recite limitations that are considered mathematical calculations at least because the claims determine a variance, disregarding traffic data above a value multiplied by the determined variance to determine a modified variance from the trend line, designating a duration of time as a peak based on the modified variance, and identifying the amount of traffic that is attributable to media content item. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), and/or mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)) (Step 2A, Prong 1, Yes). 
Claim 21 recites the additional element(s) of “computer-implemented,” “web,” “web page,” and “a server.” The additional element(s) “computer-implemented” and “a server” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “computer-implemented,” “web,” “web page,” and “a server” are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements of “computer-implemented,” “web,” “web page,” and “a server” amount to adding the words “apply Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of “computer-implemented,” “web,” “web page,” and “a server” also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 22 and 25-28 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., mathematical concepts and/or mental processes). Claims 22 and 25-28 do not recite any additional elements other than those recited in claim 21. Therefore, for the same reasons set forth with respect to claim 21, claims 22 and 25-28 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 29 recites, in part, the limitations of […] evaluating user input relating to […] published content, […] for evaluating user input relating to […] published content […]: receiving traffic data […] associated with a media content item provider; receiving a log of a plurality of media content items related to the media content item provider; determining […] traffic data during a time period extending at least one of before and after one of the plurality of media content items; determining a variance from a trend line fit to the determined […] traffic data; disregarding […] traffic data above a value multiplied by the determined variance to determine a modified variance from the trend line; designating a duration of time as a peak based on the modified variance; identifying the amount of traffic that is attributable to the one of the plurality of media content item as the traffic data above the trend line within the duration of the peak; and “A computer system […] the system comprising,” “electronic,” “web page,” “web,” and “a server.” However, for the same reasons set forth with respect to claim 21, claim 29 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 30 and 33-36 also recite limitations that are similar to the abstract ideas identified with respect to claim 29 (i.e., mathematical concepts and/or mental processes). Claims 30 and 33-36 do not recite any additional elements other than those recited in claim 29. Therefore, for the same reasons set forth with respect to claim 29, claims 30 and 33-36 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 37 recites substantially similar limitations as claim 21. Therefore, claim 37 also recites an abstract idea for the same reasons set forth with respect to claim 21. Claim 37 recites the additional elements of “A non-transitory computer-readable medium storing instructions, when executed by a computer system causes the computer system to,” “web page,” “a server,” and “web.” However, for the same reasons set forth with respect to claim 21, claim 37 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 38 and 40 also recite limitations that are similar to the abstract ideas identified with respect to claim 37 (i.e., mathematical concepts and/or mental processes). Claims 38 and 40 do not recite any additional elements other than those recited in claim 37. Therefore, for the same reasons set forth with respect to claim 37, claims 38 and 40 also do not integrate the judicial exception into a practical application or amount to significantly more. 



Prior Art
The Examiner notes that after a thorough search on the claims as currently presented, the claims currently overcome prior art. The closest prior art are the following: 
a.	Kitts et al. (US 2015/0341684 A1) discloses a system and method for web spike attribution. However, the provisional applications did not provide sufficient disclosure to render the non-provision application applicable to reject the claims. 
b.	Chickering et al. (US 2007/0055477 A1) discloses the concept of detecting outliers in different data slices to enhance accuracy of predictions. 
c.	Garcia-Franco et al. (US Patent No. 7,668,946 B1) discloses the concept of evaluating or predicting traffic volume.

Allowable Subject Matter
Claims 23-24, 31-32, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument: “The claims do not recite a ‘Mental Process’ for Section 101 purposes. […] These steps are not practically performable for at least two independent reasons: 1. This method plainly is not practically performable in the human mind, and 2. These steps recite processing web traffic data, which inherently requires a processor indicative of application usage – i.e., computers are inherently a part of the claimed solution. In the 2019 PEG Examples, Example 37, claim 2, a method of rearranging icons in a GUI, and tracking memory allocation for this purpose, is deemed to be not a mental process because at least some steps of the claim require usage of a processor that is indicative of application usage. In particular, a claim step reciting ‘a processor that tracks how much memory has been allocated to each application’ is held not a mental process because ‘it requires a processor accessing computer memory indicative of application usage.’ Similarly, the claims of the present application require a processor indicative of application usage. […] The claims do not recite mathematical concepts for Section 101 purposes. […] The amended claims do not actually explicitly recite mathematical concepts, and hence the rejection is not in compliance with the 2019 Patent Eligibility Guidance (“2019 PEG”). […] Despite simulating a model, and generating a normally distributed random value using a pseudo random number generator [as in Example 38], the analysis finds that mathematical steps are not recited, and thus the claim passes Step 2A, prong 1. […] Despite recite these steps [in Example 39], the analysis finds that ‘[w]hile some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.” […] In contrast, Example 41 does find that a cryptography claim recites mathematical steps, and hence does not pass Step 2A, prong 1. But the claim actually recites an equation. […] The claims do not recite a ‘Certain Method of Organizing Human Activity’. […] Applicant respectfully disagrees for at least the following reasons: The claims do not recite performance of fundamental economic practice. There is no hedging, insurance, or mitigating risk. This allegation is not further supported in the Office Action. The claims do not recite commercial of legal interactions such as contracts or legal obligations. The claims do not actually recite performing advertising or other marketing behaviors. This allegation is not further supported in the Office Action. The claims do not actually recite managing personal behavior or relationships between people, such as social activities. This allegation is not further supported in the Office Action. […] The MPEP states that if a claim is based on or involves an abstract idea, but does not recite it, then the claim is not directed towards an abstract idea (MPEP 2106.04(a)(1)).  The 2019 PEG further stipulates that ‘[o]nly when a claim recites a judicial exception does the claim require further analysis in order to determine its eligibility. […] Many of the claimed steps are additional elements that illustrate integration into the practical application. […] Respectfully, Applicant strongly disagrees. Excluding nearly the entire claim from being considered an ‘additional element’ is inconsistent with the 2019 PEG and the 2019 PEG Examples. As discussed above, the claim does not actually recite abstract ideas, thus the entire claim would recite additional elements.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that the claims do not recite a mental process, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
With regards to the argument that the claims are patent-eligible for reasons similar to claim 2 of Example 37, the Examiner respectfully disagrees. As an initial matter, the Examiner notes that “examples should not be used as a basis for a subject matter eligibility rejection” (see May 2016 101 Memo). However, for the sake of advancing prosecution, claim 2 of Example 37 was patent-eligible because it did not recite any of the enumerated abstract ideas. The determining step of claim 2 required an action by a processor that could not practically be applied in the mind (i.e., accessing computer memory indicative of application usage). Here, the 
With regards to the argument that the claims do not recite mathematical concepts, the Examiner respectfully disagrees. As explained above, the claims also recite limitations that are considered mathematical calculations at least because the claims determine a variance, disregarding traffic data above a value multiplied by the determined variance to determine a modified variance from the trend line, designating a duration of time as a peak based on the modified variance, and identifying the amount of traffic that is attributable to media content item. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
With regards to the argument that the claims are patent-eligible for reasons similar to Examples 38 and 39, the Examiner respectfully disagrees. The facts of the application here do not uniquely match the facts in Examples 38 and 39. The claimed invention in Example 38 is directed towards the simulation of an analog audio mixer. The claimed invention in Example 39 is directed towards training a neural network for facial detection. The claimed invention here is directed towards attributing web traffic to a corresponding media content item. 
With regards to the argument that the mathematical formula in Example 41 was not considered a mathematical concept, the Examiner respectfully disagrees. The analysis of Example 41 clearly indicates that the claim recited a mathematical concept in Prong 1, but was eligible in Prong 2 because the combination of additional elements used the mathematical 
With regards to the argument that many of the limitations should be considered additional elements, the Examiner respectfully disagrees. All limitations that are considered additional elements (i.e., limitations that do not fall within the enumerated groupings of abstract ideas in Prong 1) are identified and addressed in Prong 2 and in Step 2B. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SAM REFAI/Primary Examiner, Art Unit 3681